DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 1-10 are currently pending.
Priority

    PNG
    media_image1.png
    151
    1048
    media_image1.png
    Greyscale
(filing receipt dated 10/25/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 2, 4, and 6 are objected to because of the following informalities: 
In claim 1, line 1, should begin “A method”.  Also in line 1, the indefinite article –a—should be inserted after the word “preparing”.
In claim 1, line 2, the indefinite article –a—should be inserted after the word “using” and it should also be inserted before the word “raw”. 
In claim 1, line 4, the word –the-- should be inserted before the word “reaction”.
In claim 2, line 2, the word –the—should be inserted after the word “reacting”.  Additionally, the phrase “with chiral amines in presence” should be deleted and replaced by—with the chiral amine of formula (III) in the presence--. Also see 35 USC 112(b) rejection below.
claim 2, the word –an— should be inserted before the word “acid” and the word –the—should be inserted after the word “give”.
In line 2 of step (S2) of claim 2, the word –the—should be inserted after the word “give”.
In line 1 of step (S3) of claim 2, the word –the—should be inserted before the word “ester”. 
In line 2 of step (S3) of claim 2, the word –the—should be inserted after the word “give”.
In line 3 of step (S3) of claim 2¸ the word –and—should be inserted after the word “carboxylate;”.
In line 4 of claim 4, the phrase “the reducing agent” should be deleted and replaced by –or the reduction is carried out using the reducing agent, the reducing agent--.  
In line 1 of claim 6, the phrase “the acid is organic acid or” should be deleted and replaced by –the acid is an organic acid or an--.
Appropriate correction is required.
Additionally, the Applicant may want to amend all instances of the phrase “flip of ester group conformation” with the more technical term –epimerization--.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a “use” and do not recite any method steps.  Also see MPEP 2173.05(q).
Claim Rejections - 35 USC § 112(a)-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See claims 1, 2, and 4-6, though the Applicant appears to be in possession of the claimed process when X and Y are as defined in claim 3, it is not clear that the Applicant is in possession of the claimed process when X and Y are any “organic substituent”.  The process is directed toward a stereoselective process, wherein the orientation of the amine [-NH-CH(Y)(X)] and carboxyl [-COOR] substituents of compound (V) is set by carrying out a stereoselective reduction of the alkene bond of formula (IV) in the presence of the chiral amine protecting group [-CH(Y)(X)].  According to the specification as filed, the stereochemistry of the reduction is set entirely by the chiral amine protecting group.  See reaction 2 on p. 7, line 19-p. 8, line 7 and on p. 9, line 17-p. 10, line 4.  Also see claim 3, wherein variables R, X, and Y are all limited to unsubstituted hydrocarbons, which do not possess any other functional groups that may affect the stereoselective reduction.  Further, substituent X is required to be “larger” than the Y group.  This limitation is interpreted according to the definition set forth on p. 5, lines 3-11 of the specification as filed: 

    PNG
    media_image2.png
    188
    721
    media_image2.png
    Greyscale
.  
	Therefore it is not clear that the Applicant has the full possession of the process set forth in claims 1, 2, and 4-6.  If the scope of variables X and Y were limited to that of claim 3, then this rejection would be overcome.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected because it is unclear if the compounds of formulae (I), (II), (III), (IV), (V), and (VI), are exemplary or required.  The first four lines of the claim describe a more general reaction than what is disclosed in the reaction scheme because the lines do not refer to/recite the specific compound formulae shown in the scheme at the end of the claim.  Additionally the “flip of ester group conformation” is also shown to be mediated by base in the scheme, though this is not required in the text of lines 1-4.  Also see MPEP 2173.05(d).  For the purposes of examination, the reaction scheme is interpreted to be required because it if is only exemplary then there would also appear to be significant written description issues with claim 1 if the claimed process is being interpreted based on lines 1-4 alone.  This rejection may be overcome by amending lines 1-4 to include the formulas used in the scheme when referring to each step.  
	A similar issue occurs in claim 2.   Step (S1) refers to “chiral amines” in general, but not the compound of formula (III) while both the reactant and product in step (S4) claim 1.  
	Claim 1 is further rejected because if the compounds of formulae (I)-(VI) are only exemplary and not required, then there is a lack of antecedent basis for removal of a “protecting group” in line 4.  Further, without the reaction scheme [(VI) [Wingdings font/0xE0](I)], it would be unclear what the “protecting group” actually refers to.
Claim 2 is further rejected because the term “strong base” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Though the Applicant provides a list of “strong bases” in claim 5, the strength of a base is relative and can vary depending on the solvent.  Therefore the skilled artisan would not be clear on what other types of bases would be acceptable for the reaction.  The term “strong bases” also appears in claim 5, though it is not indefinite in claim 5 because a list of bases is positively recited.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 3 recites the broad recitation “R is methyl, ethyl, propyl, butyl, phenyl or benzyl”, and the claim also recites “preferably ethyl” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore claims 3-7 and 9 indefinite for the same reason.  In the interests of compact prosecution, the Examiner notes that if the “preferably” limitations are removed from claim 6, then this claim may potentially have issues under 35 USC 112(d) for failing to further limit claim 2 as all acids are either organic or inorganic.
Clam 3 is further rejected because it is unclear how X can ever be methyl if X is always required to be larger than Y.  Also see the definition set forth on p. 5, lines 3-11 of the specification as filed.  This same issue also occurs in claims 7 and 9.
Claims 8 and 10 are rejected because they claim a “use” but do not set forth any method steps.  See MPEP 2173.05(q).
	All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0251353 (‘353, published on 9/1/2016) in combination with Xu (“A practical synthesis of enantiopure ethyl cis-2-amino-1-cyclohexanecarboyxlate via asymmetric reductive amination methodology” Tetrahedron Asymmetry, 8(9), 1997, p. 1445-1451, of record in the IDS filed on 1/22/2021) and further in view of Fairhurst (“A convenient procedure for esterification of thermally unstable carboxylic acids” Synthetic Communications, 6(2), 1976, p. 89-92).
Applicant Claims

    PNG
    media_image3.png
    207
    991
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    472
    1010
    media_image4.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘353 is directed toward polymorphic compounds of formula (1): 
    PNG
    media_image5.png
    179
    317
    media_image5.png
    Greyscale
 which function as inhibitors of influenza virus replication.  See whole document, in particular abstract, examples, and claims.  With particular regard to claims 1-7 and 9, ‘353 teaches that the following compound of formula (11a) is a key intermediate in the synthesis of compound (1): 
    PNG
    media_image6.png
    123
    147
    media_image6.png
    Greyscale
.  See [0193-0215]. Compound (11a) is the HCl salt of a compound of claimed formula (I) wherein R is ethyl. ‘353 teaches that compound (11a) is prepared through the following method: 

    PNG
    media_image7.png
    219
    289
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    161
    216
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    212
    299
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    211
    288
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    137
    163
    media_image11.png
    Greyscale
.  See [0185-0201].
	Xu is directed toward a practical synthesis of enantiopure ethyl cis-2-amino-1-cyclohexanecarboyxlate via asymmetric reductive amination methodology.  See whole document.  With particular regard to claims 1-7 and 9, Xu teaches an analogous process to that claimed: 
    PNG
    media_image12.png
    410
    530
    media_image12.png
    Greyscale
.  See p. 1446.  The process comprises carrying out a reductive amination of ethyl 2-oxo-cyclohexanecarboxylate (analogous to the compound of claimed formula II, wherein R is ethyl) with chiral alpha-methylbenzylamine (a compound of claimed formula III wherein one of X and Y is methyl and the other is phenyl) to produce an intermediate enamine compound (analogous to a compound of claimed formula IV).  The enamine is reduced in the presence of NaBH4 and an acid to produce a mixture of diastereomers 1-4 2 to remove the chiral alpha-methylbenzylamine auxiliary/protecting group to produce the compound of formula 6.  Xu further teaches that the cis products (1 and 2 in Scheme 1 above) can be isomerized to the trans products (3 and 4 in Scheme 1 above) by treatment with NaOt-Bu, a base, in THF.  See “selectivity” discussion on p. 1445-1446 and “preparation of all four pure diastereomers” on p. 1449.
Fairhurst is directed toward a method for the esterification of thermally unstable carboxylic acids.  See whole document.  With particular regard to claims 1-7 and 9, Fairhust is cited to teach that claimed compound (II), wherein R is ethyl or another alkyl group, is known in the art and would be readily available to the skilled artisan.  See example 1 on p. 90.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claims 1-7 and 9, ‘353 does not teach that the compound of claimed formula (I) is prepared using the claimed method.  Xu teaches that the claimed method steps are known in the art, though Xu does not explicitly teach applying them to the compound of formula (II) using a chiral auxiliary with the stereochemistry of claimed 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘353, Xu, and Fairhurst to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention. A person of ordinary skill would have been motivated to utilize a known compound of formula (II), as taught by Fairhurst, in the process of Xu to produce the compound (11a) of ‘353, an important intermediate in the synthesis of influenza virus RNA polymerase inhibitor (1) of ‘353. Also see MPEP 2143(B). Further, the skilled artisan would find applying the process of Xu to the compound of formula (II) predictable even if some amount of optimization is required.  There are only two stereochemistry options for the chiral auxiliary of claimed formula (III) employed in Xu.  Therefore if the skilled artisan cannot immediately predict which will produce the desired cis-compound of formula (V) before the reaction, then the skilled artisan can easily carry out the reductive amination using both enantiomers of the chiral alpha-methylbenzylamine to determine which will produce the desired cis stereochemistry of the compound of formula (V) without undue burden.  Xu further teaches that the reductive amination predictably favors the cis-isomers and that the cis-isomers can be predictably epimerized to the trans-isomers using with NaOt-Bu.  Therefore once the skilled artisan determines the correct enantiomer of the chiral auxiliary to use in the reductive amination reaction to produce the desired cis-enantiomer, then there is no further optimization required to predictably prima facie obvious in view of the teachings of ‘353, Xu, and Fairhurst.
	With further respect to claims 2 and 4-6¸ Xu teaches that the condensation of the ketocyclohexane and the chiral amine auxiliary takes place in the presence of an organic acid (claimed step S1), that the reduction is carried out with NaBH4 as a reducing agent (claimed step S2), that isomerization can be carried out with sodium tert-butoxide, a strong base (claimed step S3), and that the removal of the chiral auxiliary/protecting group is carried out by hydrogenation (claimed step S4).  See Scheme 1 on p. 1446 and experimental section on p. 1449-1451.
	With respect to claims 7 and 9, as it is prima facie obvious to employ a compound of formula (II) in the process of Xu for the reasons described above, then the process will necessarily require the compounds of formula (V) and (VI) wherein R is ethyl, X is phenyl and Y is methyl.  Therefore the combined process of ‘353, Xu, and Fairhurst further renders the compounds of claims 7 and 9 prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622